DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0173305 on December 23, 2019. 

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on April 21, 2022, hereinafter “Reply”, after non-final rejection of February 9, 2022, hereinafter “Non-Final Rejection”.  In the Reply, claims 1-2 and 5 have been amended, claim 14 has been added, and claims 3-4 and 6-13 have been cancelled.  In the examiner’s amendment below, claim 14 has been amended, and no claims have been added nor cancelled.  Claims 1-2, 5, and 14 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
1)	In view of the amendments to the claims, the objections to the claims have been withdrawn. 
2)	In view of the amendments to the claims, the claim interpretation under 35 U.S.C. 112(f) have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was discussed in an interview with Applicant’s representative, Clarence Franklin (Attorney of Record), on May 16, 2022, and authorized by Applicant on May 17, 2022.

Amendment to the Title
Please amend the title as followed.

MEMORY CONTROLLER AND METHOD THEREOF WITH BUILT-IN SELF-TESTER (BIST)

Amendment to the Claims
Please amend the claims as followed.

14. 	(Currently Amended) A memory controller comprising: 
a BIST (built-in self-tester) configured to test a memory; 
a scheduling circuit configured to change an execution order of memory commands to be transmitted to the memory; 
a main controller configured to control the memory; 
a switch configured to connect one of an output of the scheduling circuit and an output of the BIST to an input of the main controller in response to a control signal output from the BIST; and 
a bus interface configured to convert a bus command used in a system bus into a memory command used in the memory and transmit the memory command to the scheduling circuit, wherein 
the BIST is configured to generate the control signal on [[the]] a basis of whether the bus interface is in use and whether the scheduling circuit is in use, 
the switch is configured to connect the output of the BIST to the input of the main controller when the control signal indicates that both of the bus interface and the scheduling circuit are not in use, and 
wherein when at least one of the bus interface and the scheduling circuit is in use while the control signal for connecting the output of the BIST to the input of the main controller is maintained, the BIST is configured to output a precharge command to the memory being tested, generate the control signal for connecting the output of the scheduling circuit to the input of the main controller, and output the control signal to the switch.



The Examiner's statement of reasons for allowance is as followed.

Independent claim 1 recites:
A memory controller comprising: 
a BIST (built-in self-tester) configured to test a memory; 
a scheduling circuit configured to change an execution order of memory commands to be transmitted to the memory; 
a main controller configured to control the memory; and 
a switch configured to connect one of an output of the scheduling circuit and an output of the BIST to an input of the main controller in response to a control signal output from the BIST, 
wherein when a state signal indicating whether the scheduling circuit is in use indicates that the scheduling circuit is not in use, the BIST is configured to generate the control signal for connecting the output of the BIST to the input of the main controller and output the control signal to the switch, and 
wherein when the state signal is changed to indicate that the scheduling circuit is in use while the control signal for connecting the output of the BIST to the input of the main controller is maintained, the BIST is configured to output a precharge command for deactivating at least one row of at least one bank included in the memory being tested, generate the control signal for connecting the output of the scheduling circuit to the input of the main controller, and output the control signal to the switch.

When considering independent claim 1 as a whole, the prior art of record does not teach the limitations:   A memory controller comprising: a BIST (built-in self-tester) configured to test a memory; a scheduling circuit configured to change an execution order of memory commands to be transmitted to the memory; a main controller configured to control the memory; and a switch configured to connect one of an output of the scheduling circuit and an output of the BIST to an input of the main controller in response to a control signal output from the BIST, wherein when a state signal indicating whether the scheduling circuit is in use indicates that the scheduling circuit is not in use, the BIST is configured to generate the control signal for connecting the output of the BIST to the input of the main controller and output the control signal to the switch, and wherein when the state signal is changed to indicate that the scheduling circuit is in use while the control signal for connecting the output of the BIST to the input of the main controller is maintained, the BIST is configured to output a precharge command for deactivating at least one row of at least one bank included in the memory being tested, generate the control signal for connecting the output of the scheduling circuit to the input of the main controller, and output the control signal to the switch. 

Therefore, in the context of independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 1 is allowable.

Independent claim 14 recites:
A memory controller comprising: 
a BIST (built-in self-tester) configured to test a memory; 
a scheduling circuit configured to change an execution order of memory commands to be transmitted to the memory; 
a main controller configured to control the memory; 
a switch configured to connect one of an output of the scheduling circuit and an output of the BIST to an input of the main controller in response to a control signal output from the BIST; and 
a bus interface configured to convert a bus command used in a system bus into a memory command used in the memory and transmit the memory command to the scheduling circuit, wherein 
the BIST is configured to generate the control signal on a basis of whether the bus interface is in use and whether the scheduling circuit is in use, 
the switch is configured to connect the output of the BIST to the input of the main controller when the control signal indicates that both of the bus interface and the scheduling circuit are not in use, and 
wherein when at least one of the bus interface and the scheduling circuit is in use while the control signal for connecting the output of the BIST to the input of the main controller is maintained, the BIST is configured to output a precharge command to the memory being tested, generate the control signal for connecting the output of the scheduling circuit to the input of the main controller, and output the control signal to the switch.

When considering independent claim 14 as a whole, the prior art of record does not teach the limitations:   A memory controller comprising: a BIST (built-in self-tester) configured to test a memory; a scheduling circuit configured to change an execution order of memory commands to be transmitted to the memory; a main controller configured to control the memory; a switch configured to connect one of an output of the scheduling circuit and an output of the BIST to an input of the main controller in response to a control signal output from the BIST; and a bus interface configured to convert a bus command used in a system bus into a memory command used in the memory and transmit the memory command to the scheduling circuit, wherein the BIST is configured to generate the control signal on a basis of whether the bus interface is in use and whether the scheduling circuit is in use, the switch is configured to connect the output of the BIST to the input of the main controller when the control signal indicates that both of the bus interface and the scheduling circuit are not in use, and wherein when at least one of the bus interface and the scheduling circuit is in use while the control signal for connecting the output of the BIST to the input of the main controller is maintained, the BIST is configured to output a precharge command to the memory being tested, generate the control signal for connecting the output of the scheduling circuit to the input of the main controller, and output the control signal to the switch.

Therefore, in the context of independent claim 14 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 14 is allowable.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Broutin et al. (US 2017/0220443 A1) discloses embodiments of the circuits described include a method wherein at least one command signal is activated. The activation of the at least one command signal causes a request to a testing circuit of a memory array to enter a memory test mode. The requested memory test mode permits at least part of the memory array to be read. In response to activation of the at least one command signal, a test control circuit initiates an overwrite sequence to overwrite the data stored in the memory array. The test control circuit enables the memory test mode once the overwrite sequence has been completed.
Souissi et al. (US 2021/0365566 A1) discloses there is provided a cryptographic key determination device for determining one or more cryptographic keys in a cryptographic device, the cryptographic device being configured to execute one or more test programs, the cryptographic device comprising one or more components (11-i), each component (11-i) being configured to generate static and dynamic data, the dynamic data being generated in response to the execution of the one or more test programs, wherein the cryptographic key determination device comprises: a data extraction unit configured to extract at least one part of the static data and at least one part of the dynamic data generated by the one or more components (11-i), and a key generator configured to combine the at least one part of static data and the at least one part of dynamic data, and to determine the one or more cryptographic keys by applying a cryptographic function to the combined data.
Magro (US 2019/0196721 A1) discloses systems, apparatuses, and methods for performing efficient memory accesses for a computing system are disclosed. A computing system includes one or more clients for processing applications. A memory controller transfers traffic between the memory controller and two channels, each connected to a memory device. A client sends a 64-byte memory request with an indication specifying that there are two 32-byte requests targeting non-contiguous data within a same page. The memory controller generates two addresses, and sends a single command and the two addresses to two channels to simultaneously access non-contiguous data in a same page.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136